Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page   1 of YH
                                                                    FILED by    9                              D.C.


                                                                                            Dec 2, 2019
                            UNITED STATES DISTRICT COURT                                    ANGELA E. NOBLE
                                                                                           CLERK U.S. DIST. CT.
                            SOUTHERN DISTRICT OF FLORIDA                                   S. D. OF FLA. - M IAMI

                 19-20794-CR-COOKE/GOODMAN
                      CASE NO. _ _ _ _ _ _ _ __
                                         18 u.s.c. § 1349
                                         18 U.S.C. § 982(a)(l)(C)

 UNITED STATES OF AMERICA

 vs.

 JUAN ARCILA,


 ____________
      Defendant.
                 ./

                                        INFORMATION

        The United States Attorney charges that:

                                  GENERAL ALLEGATIONS

        At various times relevant to this Information:

        1.     Bal Harbour Quarzo, LLC ("Bal Harbour Quarzo") was a Florida limited liability

 company with its principal place of business listed as 1395 Brickell Avenue, Suite I 020, Miami,

 FL 33131.

        2.     Synergy Capital Group, LLC ("Synergy Capital") was a Florida limited liability

 company with its principal place of business listed as 1395 Brickell Avenue, Suite 1020, Miami,

 FL 33131.

        3.     Synergy Investments Group, LLC ("Synergy Investments") was a Florida limited

 liability company with its principal place of business listed as 1395 Brickell Avenue, Suite 1020,

 Miami, FL 33 131.
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 2 of 9



        4.       OA Developments, Inc. ("OA Developments") was a Florida corporation with its

 principal place of business listed as 1395 Brickell Avenue, Suite 1020, Miami, FL 33131, and

 was a managing member of Bal Harbour Quarzo

        5.       Defendant JUAN ARCILA was an individual who resided in Miami-Dade

 County and was a managing member of Synergy Capital, Synergy Investments, and OA

 Developments.

        6.       A "promissory note" was a financial instrument that contained a written promise

 by one party to pay another party a definite sum of money, either on demand or at a specified

 future date. A promissory note contained key terms pertaining to the debt and obligation, such as

 the principal amount, interest rate, maturity date, place of issuance, and issuer's signature.

        7.       On or about October 25, 2007, Bal Harbour Quarzo purchased, and thereafter

 operated, the following real property in Bal Harbour, Florida: (a) twenty (20) co-operative

 parcels (hotel units) located in a small boutique hotel at 290 Bal Bay Drive, Bal Harbour,

 Florida; (b) a vacant building located at 291 Bal Bay Drive, Bal Harbour, Florida, and (c) a

 building located at 10250 Collins Avenue, Bal Harbour, Florida that operated as an apartment

 complex (collectively, the "Property").

        8.      Bal Harbour Quarzo paid an amount equal to $22,422,000 for the Property, plus

 closing costs, which was financed by (i) a first mortgage loan from Mercantil Commercebank,

 N.A. ("Mercantil") in the amount of $15,500,000, and (ii) purchase money seller financing given

 by the seller of the Property in the amount of $3,000,000. The balance of the purchase price was

 funded by promissory notes issued by Bal Harbour Quarzo to individuals recruited by JUAN

 ARCILA and his co-conspirators. The initial promissory notes issued by Bal Harbour Quarzo




                                                   2
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 3 of 9



 stated that interest would be paid semi-annually at a rate of 12% to 18% per annum and that the

 notes would be repaid within 12 to 18 months.

                         CONSPIRACY TO COMMIT WIRE FRAUD
                                    (18 u.s.c. § 371)

        From in or around July 2010, through in or around July 2017, in Miami-Dade County, in

 the Southern District of Florida, and elsewhere, the defendant,

                                          JUAN ARCILA,

 did willfully, that is, with the intent to further the object of the conspiracy, and knowingly

 combine, conspire, confederate, and agree with persons known and unknown to the United States

 Attorney to commit an offense against the United States, that is, to knowingly, and with intent to

 defraud, devise, and intend to devise, a scheme and artifice to defraud, and to obtain money and

 property by means of materially false and fraudulent pretenses, representations, and promises,

 knowing that they were false and fraudulent when made, and transmitting and causing to be

 transmitted in interstate and foreign commerce, by means of wire communication, certain

 writings, signs, signals, pictures and sounds, for the purpose of executing the scheme and

 artifice, in violation of Title 18, United States Code, Section 1343.

                               PURPOSE OF THE CONSPIRACY

        9.      It was a purpose of the conspiracy for the defendant and his co-conspirators to

 defraud investors and to fraudulently obtain investor funds in connection with the sale of

 promissory notes, by: (a) soliciting and causing others to solicit millions of dollars from

 investors through materially false and fraudulent pretenses, representations and promises; (b)

 intentionally failing to utilize investor funds in the manner that the defendant, his co-conspirators

 and others had promised; (c) misappropriating and converting investor funds for his own benefit



                                                  3
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 4 of 9



 and the benefit of others without the knowledge and authorization of the investors; and (d)

 making false statements and engaging in other fraudulent activities designed to conceal the

 commission of the offense.

                         MANNER AND MEANS OF CONSPIRACY

        The manner and means by which the defendant and his co-conspirators sought to

 accomplish the object and purpose of the conspiracy included, among others, the following:

        10.    Bal Habour Quarzo initially developed the Property as a condominium conversion

 project. However, in 2008 that business plan became economically unviable. As a result, Bal

 Harbour Quarzo began developing the Property as a boutique hotel.          Concurrent with the

 disruption of its original business model, Bal Harbor Quarzo did not adhere to the terms of its

 promissory notes. Specifically, the promissory notes were not repaid by their maturity dates, and

 the required semi-annual interest payments were made sporadically or not at all. As a result,

 beginning in 2010, multiple investors filed lawsuits in state courts against Bal Harbor Quarzo,

 primarily in the Eleventh Judicial Circuit in Florida.    Several of those lawsuits resulted in

 judgments and/or garnishments against Bal Harbor Quarzo.

        11.    JUAN ARCILA and his co-conspirators continued to solicit additional investors

 in Bal Harbor Quarzo and issue additional promissory notes until November 2016. To induce

 investors to invest money with Bal Habour Quarzo, JUAN ARCILA and his co-conspirators

 made, and caused others to make, numerous materially false statements to investors and

 concealed and omitted to state, and caused others to conceal and omit to state, material facts to

 investors, including, among others, the following:




                                                 4
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 5 of 9



                                    Materially False Statements

        a.      that the interest rate on the unpaid principal balance of the promissory note would

                be no less than 7% per annum; and

        b.      that interest would be paid semi-annually.

                              Concealment and Omission of Material Facts

        c.      that new investor money was used to pay prior investors;

        d.      that multiple prior investors had filed lawsuits against Bal Harbour Quarzo;

        e.      that multiple prior investors had obtained judgments and/or garnishments against

                Bal Harbour Quarzo;

        f.      that Bal Harbour Quarzo was not consistently making payments on the Mercantil

                mortgage used to fund the purchase of the Property; and

        g.      that JUAN ARCILA and his co-conspirators used investor money for their

                personal use and the use of others.

        12.     JUAN ARCILA's misrepresentations, omissions, and actions caused investors to

 wire money through interstate and foreign commerce into the Bal Harbour Quarzo bank account

 at Mercantil in the Southern District of Florida.

        13.     On or about July 12, 2017, Bal Harbour Quarzo sold the Property for

 approximately $19 million. At the time of this sale, not all of the Bal Harbour Quarzo investors

 had been repaid. The outstanding principal amount owed to the Bal Harbour Quarzo investors is

 approximately $39 million.

        All in violation of Title 18, United States Code, Section 1349.




                                                     5
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 6 of 9



                                           FORFEITURE
                                        (18 U.S.C. § 98l(a)(l)(C))

        1.       The allegations of this Information are hereby re-alleged and by this reference

 fully incorporated herein for the purpose of alleging forfeiture to the United States of certain

 property in which the defendant, JUAN ARCILA, has an interest.

        2.       Upon conviction of a violation of, or a conspiracy to violate, Title 18, United

 States Code, Section 1343, as alleged in this Information the defendant shall forfeit to the United

 States any property, real or personal, which constitutes or is derived from proceeds traceable to

 such offense, pursuant to Title 18, United States Code, Section 981(a)(l)(C).

        3.       If any of the property subject to forfeiture, as a result of any act or omission of the

 defendant:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the court;

              d. has been substantially diminished in value; or

              e. has been commingled with other property which cannot be divided without

                 difficulty,

 the United States shall be entitled to the forfeiture of substitute property under the provisions of

 Title 21, United States Code, Section 853(p).




                                                    6
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 7 of 9



        All pursuant to Title 18, United States Code, Section 98l(a)(l)(C), and the procedures set

 forth at Title 21, United States Code, Section 853, made applicable by Title 28, United States

 Code, Section 246l(c).



                                              C-,,,JC              I   .n. c.. (c--'-.A "· .(,.__)
                                       -Q..ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATT RNEY


                                                   AUL CRONIN
                                             ASSISTANT UNITED STATES ATTORNEY




                                                7
  Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 8 of 9
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                      CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
                                                              CERTIFICATE OF TRIAL ATTORNEY*
Juan Arcila,
                                                              Superseding Case Information:
                                  Defendant.

Court Division:   (Select One}                                Newdefendant(s)            Yes       No
 ✓     Miami                     Key West                     Number of new defendants
       FTL                       WPB           FTP            Total number of counts

        I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)           No
                   List language and/or dialect
        4.         This case will take _O_ days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                  (Check only one)                                   (Check only one)


                                                     ✓
        I         0 to 5 days                                        Petty
        II        6 to 10 days                                       Minor
        III       11 to 20 days                                      Misdem.
        IV        21 to 60 days                                      Felony              ✓

        V         61 days and over
        6.        Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
                                                                       --------------
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?          (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
            Is this a potential death penalty case? (Yes or No)

            7.     Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No 1

            8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No 1




                                                                      SEAN PAUL CRONIN
                                                                      ASSISTANT UNITED STATES ATTORNEY
                                                                      Court No. A5500940
 *Penalty Sheet(s) attached                                                                                  REV 8/13/2018
Case 1:19-cr-20794-MGC Document 1 Entered on FLSD Docket 12/02/2019 Page 9 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENALTY SHEET

 Defendant's Name: Juan Arcila
                    ---------------------------
 Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count #: I

 Conspiracy to Commit Wire Fraud

 Title 18 United States Code Section 1349

 * Max.Penalty:              20 years' imprisonment




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
